DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Specie A (claims 1 – 9, 14 – 19, 21 and 23 – 25) in the reply filed on 11/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 6, 7, 9 and 15 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 7, 15 – 19: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical circulator comprising, among other things, the plurality of half-wave plates are configured to rotate the first and second polarization directions to a first orientation. 
The closest relevant prior art of record, Li (U.S. PG Pub. # 2002/0186914 A1), teaches the beam pass through only one half-wave plate (443 or 445, figs. 10A and 10B) to achieve a first orientation and not through both half waveplates to rotate the polarizations to a first orientation as claimed.
Regarding claim 9: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical circulator comprising, among other things, a first connecting tube having a first end and a second end; and a second connecting tube having a first end and a second opposing end; wherein: the second end of the three-core optical fiber head penetrates into the first end of the first connecting tube; the first end of the collimating lens penetrates into the second end of the first connecting tube; the first end of the second connecting tube is attached to the second end of the first connecting tube; and the reflection mirror is attached to the second end of the second connecting tube.
	The closest relevant prior art of record, Li (U.S. PG Pub. # 2002/0186914 A1), teaches merely the circulator structure and not tubes connecting the structures as claimed.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.                                                                                                                                                                     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub. # 2002/0186914 A1) in view of Martinelli et al. (U.S. PG Pub. # 2013/0202297 A1).
In Re claim 1, ‘914 teaches an optical circulator (fig. 9) for routing a light beam, the circulator comprising: first, second, and third optical ports (401 – 404) disposed at a first end of the optical circulator and configured to transmit the light beam; 
a birefringent element (410) disposed in optical communication with the first, second, and third optical ports and configured to refract the light beam based on a polarization direction and a propagation direction; 
a plurality of half-wave plates (443, 445) disposed in optical communication with the birefringent crystal, each of the half-wave plates configured to shift the polarization direction of the light beam passing therethrough; 
an birefringent element (470) disposed in optical communication with the half-wave plates and configured to transmit the light beam along the propagation direction according to the polarization direction of the light beam; 
a reflector (490) disposed at a second end of the circulator and disposed in optical communication with the optical prism, the reflector configured to reflect the light beam incident thereto back to the optical prism; and 
a polarization rotator (460) disposed in optical communication at least between the plurality of half-wave plates and the optical prism and configured to rotate the polarization direction of the light beam.

‘914 is silent to the birefringent element 410 being a birefringent crystal or the birefringent element 470 being an optical prism.

‘297 teaches that birefringent elements include prisms or crystals (par. 0045). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of prisms and crystals being known birefringent elements as taught by ‘297 to modify the circulator of ‘914 to make the birefringent elements of 410 and 470 to be a birefringent crystal and an optical prism, respectively, as they are known readily available birefringent elements that achieve the desired optical path modification of ‘914 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 2, the previous combination teaches the circulator as claimed but is silent to a collimating lens as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert a collimating lens between the polarization rotator and the optical prism so alleviate unnecessary beam divergence thus allowing for more precise light beam guidance as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 4, the previous combination teaches the circulator as claimed but is silent to a housing having a plurality of connecting tubes and housing the optical ports, the birefringent crystal, the half-wave plates, the optical prism, the polarization rotator, and the reflector therein.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a housing having connecting tubes used for encapsulating the light beam at each port to ensure protection of the light beam and having those connecting tubes connect to an enclosure that houses the optical ports, the birefringent crystal, the half-wave plates, the optical prism, the polarization rotator, and the reflector therein so as to ensure protection from the ambient environment thus ensuring a more robust and reliable circulator.

In Re claim 5, ‘914 teaches wherein the circulator (figs. 10A and 10B) is configured to: 
receive, via the first optical port (401), a first input of the light beam, and output, via the second optical port (402), a first output of light beam corresponding to the first input light beam; and 
receive, via the second optical port (402), a second input of the light beam, and output, via the third optical port (403), a second output of light beam corresponding to the second input light beam.

Claims 3, 8, 14, 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub. # 2002/0186914 A1) in view of Martinelli et al. (U.S. PG Pub. # 2013/0202297 A1) and further in view of Abedin et al. (WO 2012/088361 A2).
In Re claim 3, the previous combination teaches the circulator as claimed but is silent to the ports comprising a fiber core. 
‘361 teaches using cores of multicore fibers (163) as optical ports in a circulator configuration (fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multicore fiber as taught by ‘361 as the ports the previous combination wherein each core represents the three ports of the previous combination as using a multicore fiber allows for endless placement of the light source with respect to the circulator and allows for a compact circulator as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.


In Re claims 8, 14, 21 and 23 – 25, ‘914 teaches a single-ended output circulator, comprising: three optical ports (401 – 404); 
a birefringent element (410) having a first surface facing towards the second end of the three optical ports and a second surface facing away from the second end of the three optical ports; 
a plurality of half-wave plates (443, 445) each having a first surface coupled (optically) to the second surface of the birefringent element and a second surface facing away from the second surface of the birefringent element; 
a reflection mirror (490) facing towards the second end of the half-wave plates and configured to reflect a light beam from the half-wave plates; 
a birefringent element (470) and configured to transmit the light beam along a propagation direction according to a polarization direction of the light beam; and 
a polarization rotator (460) between the half-wave plates and birefringent element 470;
wherein the single-ended output circulator is configured to: receive, via the first port, a first input light beam, and output, via the second port, a first output light beam corresponding to the first input light beam; and receive, via the second optical fiber core, a second input light beam, and output, via the third port, a second output light beam corresponding to the second input light beam (figs. 10A and 10B).

‘914 is silent to a three-core optical fiber head having a first optical fiber core, a second optical fiber core, a third optical fiber core, all disposed side by side, a first end, and a second opposing end;
a walk-off crystal,  a collimating lens, and an optical prism as claimed and wherein the optical prism is a Wollaston prism.

‘297 teaches that birefringent elements include a Wollaston prism prisms or walk-off crystals (par. 0045). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of prisms and crystals being known birefringent elements as taught by ‘297 to modify the circulator of ‘914 to make the birefringent elements of 410 and 470 to be a walk-off crystal and an Wollaston optical prism, respectively, as they are known readily available birefringent elements that achieve the desired optical path modification of ’914, to place a collimating lens as claimed as so alleviate unnecessary beam divergence thus allowing for more precise light beam guidance, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

The previous combination is silent to a three-core optical fiber head having a first optical fiber core, a second optical fiber core, a third optical fiber core, a first end, and a second opposing end. 

‘361 teaches using side by side cores of multicore fibers (163) as optical ports in a circulator configuration (fig. 18); the second optical fiber core is disposed between the first optical fiber core and the third optical fiber core (fig. 18); 
a distance between the first optical fiber core and the second optical fiber core is in a range of 125 micrometers to 250 micrometers (pgs. 16 and 34, as pg. 16 teaches 200 micron spacing of the taper to match a GRIN lens and pg. 34 teaches that spacing of the cores can be the same as the GRIN lens thus the spacing of the cores is 200 microns);
a first port (collimator 361) coupled to the first optical fiber core; a second port (another of 361)coupled to the second optical fiber core; and a third port (another of 361) coupled to the third optical fiber core; wherein a distance between the first port and the second port is in a range of 125 micrometers to 250 micrometers (pg. 34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multicore fiber as taught by ‘361 that has three optical fibers with three ports, as the three ports of the previous combination wherein each core of the multicore fiber represents each of the three ports of the previous combination as using a multicore fiber allows for endless placement of the light source with respect to the circulator and allows for a compact circulator as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874